DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III (Claims 15-20) in the reply filed on 30 December 2021 is acknowledged.
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 December 2021 (as described above).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mastone Safety Equipment (CN104 890 177, as provided by Applicant (for figures) and Google Translation provided by Examiner (for wording and description)(hereinafter Mastone)).
Regarding Claim 15: Mastone disclose a molding system, comprising a plurality of molds arranged in a plurality of chambers arranged adjacently in a row (Figure 1); at least two automated injectors, the injectors (101) adapted to couple to ports in the plurality of molds (Figures 1-3); and a molten polymeric material (dual density polyurethane (abstract)) delivered to the plurality of molds by the injectors (Figure 1).  The language “where injection from the injectors is independently controlled to maintain a desired pressure profile during injection” is intended use.  Apparatus patentability is determined by structure irrespective of intended function and must only be capable of performing the intended function.  However it is the Examiner’s position that the apparatus as described can control injection pressure.
Regarding Claim 16: Mastone discloses the invention as described above in the rejection of Claim 15.   The language “wherein the injectors are adapted to simultaneously inject the molten polymeric material into distinct individual molds of the plurality of molds” is intended use.  Apparatus patentability is determined by structure irrespective of intended function and must only be capable of performing the intended function.  However it is the Examiner’s position that the apparatus as described is capable of simultaneous injection using the at least 2 injectors (the injectors are on opposite sides and are identical).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mastone Safety Equipment (CN104 890 177, as provided by Applicant (for figures) and Google Translation provided by Examiner (for wording and description)(hereinafter Mastone)), as applied above in the rejection of Claim 15, further in view of Maruyama (US PG Pub. 2016/0257047).
Regarding Claim 17: Mastone disclose the invention as described above in the rejection of Claim 15.  Mastone fails to specifically describe wherein the injectors are adapted with pressure sensors positioned in nozzles of the injectors, the pressure sensors configured to detect a nozzle pressure of each of the injectors, however Maruyama disclose a method of reducing variations of pressure in the mold during molding cycles (Abstract) via the provision of pressure sensors to detect injection pressure in the nozzle [0060] and by the screw [0059].  Given those 
Regarding Claim 18: Mastone disclose the invention as described above in the rejection of Claim 17.  Mastone fails wherein an injection rate of the molten polymeric material into the plurality of molds is adjustable adjusted to maintain a uniform, reproducible pressure of the nozzles.  However Maruyama disclose controlling the drive of the injection screw (i.e. slowing or speeding up the screw which is the equivalent of controlling the injection rate) to control the pressure variations in the mold ([0016]-[0017]).
Regarding Claim 19: Mastone disclose the invention as described above in the rejection of Claim 15.  Mastone fails to specifically describe wherein barrels of the injectors are adapted with temperature sensors configured to measure a temperature of the molten polymeric material within the barrels, and wherein the temperature of the molten polymeric material within the barrels of the injectors is maintained at a melt temperature of the molten polymeric material.  However such sensors are well known in the art and would be obvious to a person having ordinary skill in the art at the time of invention.  It is common knowledge that the polymer melt temperature must be maintained to be above the melt temperature to prevent solidification of the polymer within the machine and to allow injection into the molds.
Regarding Claim 20: Mastone disclose the invention as described above in the rejection of Claim 15.  Mastone further discloses a controller (PLC Logic Controller (Pg. 2 col. 1)).  Mastone fails to specifically disclose the controller including instructions stored in memory executable by a processor to operate a temperature and pressure control assembly to adjust a temperature of the molten polymeric material and to control pressure in a nozzle of each of the injectors.  However, as described above, Maruyama disclose a method of reducing variations of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ROBERT J GRUN/Primary Examiner, Art Unit 1744